DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/21/2022 which amended claims 1-19. Claims 1-19 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1, 10 and 19, the prior art of record whether taken alone or in combination, fails to teach, suggest or render obvious wherein in case where another image projected by another projection apparatus overlaps the projection image projected onto the projection surface by the projection module, at least one of the brightness and the hue of the image at the position at which the marker is drawn is changed with a change amount larger than that in a case where another image does not overlap the projection image on the projection surface. 
These limitations in combination with the other limitations of claim 1, 10 and 19 renders the claims non-obvious over the prior art of record.

Boud (US 2021/0152796) teaches an image processing apparatus (Figure 3; System 120) for drawing a marker (Figure 3; Markers 136) on an image to generate a processed image (see Paragraph [0091]), the imaging processing apparatus (Figure 3; System 120) comprising: 
a processor (Figure 3; Image Generator 124 and Computing Device 130); and
a memory (Figure 3; Computer Readable Medium 132) storing a program that, when executed by the processor (Figure 3; Image Generator 124 and Computing Device 130), causes the image processing apparatus (Figure 3; System 120) to:
change at least one of brightness and a hue of the image at a position, at which the marker is drawn, to generate the conversion image (see Paragraph [0086]); and 
output the image to a projection module (Figure 3; Projection Device P1) that projects a projection image based on the image (see Paragraph [0118]), onto a projection surface (Figure 3; Screen 100), wherein 
in a case where another image projected by another projection apparatus (Figure 3; Projection Device P2) overlaps the projection image projected onto the projection surface (Figure 3; Screen 100) by the projection module (Figure 3; Projection Device P1) at least one of the brightness and the hue of the image at the position at which the marker is drawn is changed (see Paragraph [0096]; wherein it is disclosed that the registration or reference markers are embedded in the projected image with slightly higher intensity or luminance than the remainder of the image. Through the accumulation of many images, the consistently higher intensity at the locations of the registration or reference markers will become detectable. However, in an individual image the amount of intensity increase is not noticeable to the operator or viewer and does not interfere with the operation of the system).
Boud does not teach that in a case where another image projected by another projection apparatus overlaps the projection image projected onto the projection surface by the projection module, at least one of the brightness and the hue of the image at the position at which the marker is drawn is changed with a change amount larger than that in a case where another image does not overlap the projection image on the projection surface.
Additionally, as the applicant has argued on page 12 of the arguments filed 03/21/2022, while Boud does teach increasing the brightness of registrations/references on a projection surface. Boud does not teach or suggest changing at least one of brightness and the hue of the image before the image is projected on a projection surface. Thus, Boud does not teach or suggest changing at least one of brightness and a hue of the image at a position at which the marker is drawn to generate the processed image in combination with changing at least one of brightness and a hue of the image when the generated image is a projected image on a projection surface.
The dependent claims, claims 2-9 and 11-18, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882